DETAILED ACTION
The office action is responsive to an application filed on 8/11/19 and is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are pending.

Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/27/18. It is noted, however, that applicant has not filed a certified copy of the No. 201811132893 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 103226732) in view of Zhang et al. (CN 105137031) in further view of Zhou et al. (CN 108107185) in further view of Chang et al. (U.S PGpub 20210102458).

Examiner’s note: Regarding the limitation of claim 1 that states “stablishing an experimental model of a structure similar to a stratum structure of a tunnel”, the examiner considers the 3DMINE formation model to be the experimental model, since the 3DMINE formation model is a model of the mine, see paragraph [0011] of the Deng et al. reference.
Regarding the limitation of claim 1 that states “wherein the experimental model comprises a model A, a model B, a model C and a model D”, the examiner considers the dividing to create section information for the formation model to be the models A-D of the experimental model, since the sections that are created from the division are simulation areas at different depths, see paragraph [0036] of the Deng et al. reference.
Regarding the limitation of claim 1 that states “the models A, B, C and D are the same in profile, structure and size, and each comprise a simulated geological formation comprising, a coal bed B, a coal bed A from bottom to top”, the examiner considers the coal bed simulating layer covering the multiple geologic simulation layers as being a coal bed B and a coal bed A, since the geologic simulation layers are considered the formation of the mine, see g. 2, 4th – 5th paragraph, “In order to solve the above problem, etc.” and Pg. 2, 9th paragraph, steps (1) and (2), “(1) according to specific engineering and test, etc.”) of the Zhang et al. reference.
Regarding eh limitation of claim 1 that states “and a plurality of excavating tunnels in different positions and directions are respectively reserved in the models A, B, C and D”, the examiner considers the excavating process to be the excavating tunnels, since the this is the nd paragraph, “(5) observed for stratum sedimentation, etc.”, Pg. 4, 7th paragraph, “(5) observing the formation, after it is stable, etc.” of the Zhang et al. reference.

With respect to claim 1, Deng et al. discloses “(1) establishing an experimental model of a structure similar to a stratum structure of a tunnel” as [Deng et al. (paragraph [0011])] Examiner’s interpretation: The examiner considers the 3DMINE formation model to be the experimental model, since the 3DMINE formation model is a model of the mine;
“wherein the experimental model comprises a model A, a model B, a model C and a model D” as [Deng et al. (paragraph [0036])] Examiner’s interpretation: The stratigraphic model is divided to obtain section information for the formation model.  The examiner considers the dividing to create section information for the formation model to be the models A-D of the experimental model, since the sections that are created from the division are simulation areas at different depths;
“the models A, B, C and D are the same in profile, structure and size, and each comprise a simulated geological formation comprising a rock formation C, a rock formation B, and a rock formation A from bottom to top” as [Deng et al. (paragraph [0010], paragraph [0012], paragraph [0035] – [0037])];
“a ponding goaf is provided in the simulated geological formation” as [Deng et al. (paragraph [0011], paragraph [0036])];
While Deng et al. teaches having a plurality of models comprising a rock formation, Deng et al. does not explicitly disclose “the models A, B, C and D are the same in profile, 
Zhang et al. discloses “the models A, B, C and D are the same in profile, structure and size, and each comprise a simulated geological formation comprising, a coal bed B, a coal bed A from bottom to top” as [Zhang et al. (Pg. 2, 4th – 5th paragraph, “In order to solve the above problem, etc.”, Pg. 2, 9th paragraph, steps (1) and (2), “(1) according to specific engineering and test, etc.”)] Examiner’s interpretation: The coal bed simulating layer covers multiple geologic simulation layers.  The examiner considers the coal bed simulating layer covering the multiple geologic simulation layers as being a coal bed B and a coal bed A, since the geologic simulation layers are considered the formation of the mine;
“and a plurality of excavating tunnels in different positions and directions are respectively reserved in the models A, B, C and D” as [Zhang et al. (Pg. 3, 2nd paragraph, “(5) observed for stratum sedimentation, etc.”, Pg. 4, 7th paragraph, “(5) observing the formation, after it is stable, etc.”)] Examiner’s interpretation: The simulation of the excavating process is conducted.  The examiner considers the excavating process to be the excavating tunnels, since the this is the excavating process is going to be at different positions based on the layer where the excavation process is occurring;
Deng et al. and Zhang et al. are analogous art because they are from the same field endeavor of analyzing the formation of a mine.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al. of having a plurality of models comprising a rock formation by incorporating the models A, B, C and D are the same in profile, 
The motivation for doing so would have been because Zhang et al. teaches that by simulating a goaf settlement mechanism, the ability to change data under different working and formation conditions can be accomplished (Zhang et al. (Pg. 3, 6th paragraph, “In the invention, the box body of the mode box, etc.”).
While the combination of Deng et al. and Zhang et al. teaches a ponding goaf being provided in a simulated geological formation, Deng et al. and Zhang et al. do not explicitly disclose “A physical simulation test method for detecting a position of a ponding goaf in excavation; and positions of the ponding goaf in the models A, B, C and D are different from each other; a top of the ponding goaf is pre-buried with a water injection pipe; (4) after the data collection of the model A is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model B, wherein the induction coil performs detection in a direction perpendicular to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (5) after the data collection of the model B is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model C, wherein the induction coil performs detection in a direction laterally above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (6) after the data collection of the model C 
Zhou et al. discloses “A physical simulation test method for detecting a position of a ponding goaf in excavation” as [Zhou et al. (Abstract, Pg. 2, 5th paragraph, “The technical solution of the invention, etc.”)];
“and positions of the ponding goaf in the models A, B, C and D are different from each other; a top of the ponding goaf is pre-buried with a water injection pipe” as [Zhou et al. (Pg. 5, 14th paragraph, “Preferably, the connecting line, etc.”, Pg. 6, 2nd paragraph, “the goaf simulating tank, etc.,”, Fig. 2)] Examiner’s interpretation: As shown in Fig. 2, the goaf is at different position.  The examiner considers the goaf at different positions to be the goaf in different models at different positions, since the goaf is being simulated in the simulated tank;
“(4) after the data collection of the model A is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model B, wherein the induction coil performs detection in a direction perpendicular to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the th paragraph, “Preferably, the connecting line, etc.”, Pg. 6, 2nd paragraph, “the goaf simulating tank, etc.,”, Fig. 2)];
“(5) after the data collection of the model B is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model C, wherein the induction coil performs detection in a direction laterally above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data” as [Zhou et al. (Pg. 5, 14th paragraph, “Preferably, the connecting line, etc.”, Pg. 6, 2nd paragraph, “the goaf simulating tank, etc.,”, Fig. 2)]’
“(6) after the data collection of the model C is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model D, wherein the induction coil performs detection in a direction parallel to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data” as [Zhou et al. (Pg. 5, 14th paragraph, “Preferably, the connecting line, etc.”, Pg. 6, 2nd paragraph, “the goaf simulating tank, etc.,”, Fig. 2)];
“and (7) after the data collection of the model D is completed, statistically analyzing detection and imaging results of the four models; and positioning the ponding goaf in respective models according to the imaging results followed by comparison with data of the actual position of the ponding goaf in respective models to determine a detection accuracy and a correction coefficient, thereby providing references for the on-site detection of the position of the ponding th paragraph, “Preferably, the connecting line, etc.”, Pg. 6, 2nd paragraph, “the goaf simulating tank, etc.,”, Fig. 2)];
Deng et al., Zhang et al. and Zhou et al. are analogous art because they are from the same field endeavor of analyzing the formation of a mine.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al. and Zhang et al. of having a ponding goaf being provided in a simulated geological formation by incorporating A physical simulation test method for detecting a position of a ponding goaf in excavation; and positions of the ponding goaf in the models A, B, C and D are different from each other; a top of the ponding goaf is pre-buried with a water injection pipe; (4) after the data collection of the model A is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model B, wherein the induction coil performs detection in a direction perpendicular to a driving direction of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (5) after the data collection of the model B is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model C, wherein the induction coil performs detection in a direction laterally above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data; (6) after the data collection of the model C is completed, switching off the power and transferring the induction coil to the excavating tunnel in the model D, wherein the induction coil performs detection in a direction parallel to a driving direction of the excavating tunnel; 
The motivation for doing so would have been because Zhou et al. teaches that by analyzing the water purification in a mine, the ability to relieve the development and water resource contradiction of the ecological environment can be accomplished (Zhou et al. (Pg. 2, 2nd paragraph, “An underground mine water as water, etc.”).
While the combination of Deng et al., Zhang et al. and Zhou et al. teaches establishing an experimental model of a structure similar to a stratum structure of a tunnel, Deng et al., Zhang et al. and Zhou et al. do not explicitly disclose “(2) fabricating an induction coil, wherein the induction coil comprises a transmitting coil and a receiving coil for transient electromagnetism; the transmitting coil and the receiving coil are both square and the receiving coil is provided inside the transmitting coil; the transmitting coil is fabricated from an enameled wire with a nominal diameter of 0.450 mm and processed into 60 mmx60 mm «40 turns, and the receiving coil is fabricated from an enameled wire with a nominal diameter of 0.130 mm and processed into 58 mmx58 mmx80 turns; and the induction coil performs detection in a direction perpendicular to a plane of the induction coil; “(3) connecting the induction coil to a transient electromagnetometer and then placing them in the excavating tunnel in the model A, wherein the 
Chang et al. discloses “(2) fabricating an induction coil, wherein the induction coil comprises a transmitting coil and a receiving coil for transient electromagnetism; the transmitting coil and the receiving coil are both square and the receiving coil is provided inside the transmitting coil; the transmitting coil is fabricated from an enameled wire with a nominal diameter of 0.450 mm and processed into 60 mmx60 mm «40 turns, and the receiving coil is fabricated from an enameled wire with a nominal diameter of 0.130 mm and processed into 58 mmx58 mmx80 turns; and the induction coil performs detection in a direction perpendicular to a plane of the induction coil” as [Chang et al. (paragraph [0037] –[0038], Fig. 7)];
“(3) connecting the induction coil to a transient electromagnetometer and then placing them in the excavating tunnel in the model A, wherein the induction coil performs detection in a direction obliquely above the excavating tunnel and forming an angle of 45° with a bottom plate of the excavating tunnel; injecting water into the ponding goaf through the pre-buried water injection pipe; after the ponding goaf is filled with water, immediately switching the transient electromagnetometer on to collect data” as [Chang et al. (paragraph [0037] –[0038], Fig. 7)];
Deng et al., Zhang et al., Zhou et al. and Chang et al. are analogous art because they are from the same field endeavor of analyzing the formation of a mine.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al., Zhang et al. and Zhou et al. of establishing an experimental model of a structure similar to a stratum structure of a tunnel by 
The motivation for doing so would have been because Chang et al. teaches that by monitoring SAGD operations for oil processes, the ability to not have additional observation wells can be accomplished (Chang et al. (paragraph [0006], paragraph [0018]).

3.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 103226732), Zhang et al. (CN 105137031), Zhou et al. (CN 108107185), Chang et al. (U.S PGpub 20210102458) in view of Liu et al. (CN 101029506).

With respect to claim 2, the combination of Deng et al., Zhang et al., Zhou et al. and Chang et al. discloses the method of claim 1 above.
While the combination of Deng et al., Zhang et al., Zhou et al. and Chang et al. teaches a ponding goaf is provided in the simulated geological formation, Deng et al., Zhang et al., Zhou et al. and Chang et al. do not explicitly disclose “wherein the simulated geological formation is prepared from fine sand with a particle size of 0.7-1.5 mm as an aggregate, and lime, gypsum and water as cementitious materials; the fine sand, lime, gypsum and water are mixed, stirred uniformly, laid into a mold and pressed; wherein a weight ratio of the fine sand to the lime to the gypsum to water in a material used for the rock formations A, B and C is 7:0.6:0.4:1 and a weight ratio of the fine sand to the lime to the gypsum to water in a material used for the coal beds A and B is 8:0.6:0.4:1; and a thicknesses of the rock formation C is 300 mm; a thickness of the coal bed B is150 mm; a thickness of the rock formation B is 100 mm; a thickness of the coal bed Ais 150 mm; and a thickness of the rock formation A is 300 mm”
Liu et al. discloses “wherein the simulated geological formation is prepared from fine sand with a particle size of 0.7-1.5 mm as an aggregate, and lime, gypsum and water as cementitious materials; the fine sand, lime, gypsum and water are mixed, stirred uniformly, laid into a mold and pressed” as [Liu et al. (Pg. 3, 5th paragraph, “the plaster slurry is composed, etc.”, Pg. 5, 6th paragraph, “the plaster slurry is composed, etc.”)];
“wherein a weight ratio of the fine sand to the lime to the gypsum to water in a material used for the rock formations A, B and C is 7:0.6:0.4:1 and a weight ratio of the fine sand to the lime to the gypsum to water in a material used for the coal beds A and B is 8:0.6:0.4:1; and a thicknesses of the rock formation C is 300 mm; a thickness of the coal bed B is150 mm; a thickness of the rock formation B is 100 mm; a thickness of the coal bed Ais 150 mm; and a th paragraph, “the plaster slurry is composed, etc.”, Pg. 5, 6th paragraph, “the plaster slurry is composed, etc.”)];
Deng et al., Zhang et al., Zhou et al., Chang et al. and Liu et al. are analogous art because they are from the same field endeavor of analyzing the formation of a mine.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al., Zhang et al., Zhou et al. and Chang et al. of having a ponding goaf is provided in the simulated geological formation by incorporating wherein the simulated geological formation is prepared from fine sand with a particle size of 0.7-1.5 mm as an aggregate, and lime, gypsum and water as cementitious materials; the fine sand, lime, gypsum and water are mixed, stirred uniformly, laid into a mold and pressed; wherein a weight ratio of the fine sand to the lime to the gypsum to water in a material used for the rock formations A, B and C is 7:0.6:0.4:1 and a weight ratio of the fine sand to the lime to the gypsum to water in a material used for the coal beds A and B is 8:0.6:0.4:1; and a thicknesses of the rock formation C is 300 mm; a thickness of the coal bed B is150 mm; a thickness of the rock formation B is 100 mm; a thickness of the coal bed Ais 150 mm; and a thickness of the rock formation A is 300 mm as taught by Lui et al. for the purpose of building a universal building blocks that cast in place in a gypsum wall.
The motivation for doing so would have been because Lui et al. teaches that by building a universal building blocks that cast in place in a gypsum wall, the ability to have shock resistant for the a gypsum wall can eb accomplished.

4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 103226732), Zhang et al. (CN 105137031), Zhou et al. (CN 108107185), Chang et al. (U.S PGpub 20210102458), Liu et al. (CN 101029506) in view of Lei et al. (CN 105866855).

With respect to claim 3, the combination of Deng et al., Zhang et al., Zhou et al., Chang et al. and Lui et al. discloses the method of claim 2 above, and Zhang et al. further discloses “the excavating tunnel is provided in the coal bed B and a cross section of the excavating tunnel is a combination of an arch and a rectangle; a height of the arch of the excavating tunnel and a height of the rectangle is 60-100 mm; and a width of the excavating tunnel is 60-100 mm, and a length of a working surface is 200-400 mm” as [Zhang et al. (Pg. 3, 2nd paragraph, “(5) observed for stratum sedimentation, etc.”, Pg. 4, 7th paragraph, “(5) observing the formation, after it is stable, etc.”)] Examiner’s interpretation: The examiner considers the adjusting of the flange set coal bed as being the coal bed excavating tunnel, since the excavating from the coal bed will be occurring at different positions, with the coal bed being adjusted;
While the combination of Deng et al., Zhang et al., Zhou et al., Chang et al. and Liu et al. teaches a ponding goaf is provided in the simulated geological formation, Deng et al., Zhang et al., Zhou et al. and Chang et al. do not explicitly disclose” wherein the models A, B, C and D are all cubes of 1 m’: the excavating tunnel is provided in the coal bed B and a cross section of the excavating tunnel is a combination of an arch and a rectangle; a height of the arch of the excavating tunnel and a height of the rectangle is 60-100 mm; and a width of the excavating tunnel is 60-100 mm, and a length of a working surface is 200-400 mm.”
Lei et al. discloses “wherein the models A, B, C and D are all cubes of 1 m” as [Lei (Pg. 6, 10th paragraph, “can refer to Fig. 4, can convert the particles into, etc.”, Fig. 4)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al., Zhang et al., Zhou et al., Chang et al. and Liu et al. of having a ponding goaf is provided in the simulated geological formation by incorporating wherein the models A, B, C and D are all cubes of 1 m as taught by Lei et al. for the purpose of analyzing the evolution and deformation of a geological structure;
The motivation for doing so would have been because Lei et al. teaches that by analyzing the evolution and deformation of a geological structure, the ability to obtain the stress and strain the test process inside the material can be accomplished (Lei et al. (Pg. 2, 2nd – 5th paragraph, “the existing technology adopts physical simulation, etc.”).

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 103226732), Zhang et al. (CN 105137031), Zhou et al. (CN 108107185), Chang et al. (U.S PGpub 20210102458) in view of online reference Numerical Analysis of Rock Mass Stability in Goaf under the Action of Multi-Factor and Multi-Field, written by Yu et al.

With respect to claim 4, the combination of Deng et al., Zhang et al., Zhou et al. and Chang et al. discloses the method of claim 1 above, and Zhou et al. further discloses “the ponding goaf in the model A is located above a position which is in front of the excavating tunnel and a distance between the position and the excavating tunnel is 100 mm; the ponding goaf in the model B is in front of the excavating tunnel and a distance between them is 100 mm; the ponding goaf in the model C is located above a position which is in a lateral direction with th paragraph, “Preferably, the connecting line, etc., Pg. 5, 16th paragraph, “In FIG. 2, the highest position of goaf, etc.”)];
While the combination of Deng et al., Zhang et al., Zhou et al. and Chang et al. teaches a ponding goaf being at different positions within a mine, Deng et al., Zhang et al., Zhou et al. and Chang et al. do not explicitly disclose “wherein the ponding goaf is a truncated square pyramid having an upper surface of 50 mmx50 mm, a bottom surface of 100 mmx100 mm and a height of 100-150 mm” 
Yu et al. discloses “wherein the ponding goaf is a truncated square pyramid having an upper surface of 50 mmx50 mm, a bottom surface of 100 mmx100 mm and a height of 100-150 mm” as [Yu et al. (Pg. 6963, Abstract, Pg. 6965, 1st paragraph, “According to ore body occurrence conditions, etc.”, Fig. 2, Tables 2 and 4-5)] Examiner’s interpretation: The examiner considers the square goaf to be the goaf of a square pyramid, since the ability to analyze the deformation of an overlying rock can be completed the same way as with the goaf of a square pyramid;
Deng et al., Zhang et al., Zhou et al., Chang et al. and Yu et al. are analogous art because they are from the same field endeavor of analyzing the formation of a mine.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al., Zhang et al., Zhou et al. abd Chang et al. of having a ponding goaf being at different positions within a mine by incorporating wherein the ponding goaf is a truncated square pyramid having an upper surface of 50 mmx50 
The motivation for doing so would have been because Yu et al. teaches that by revealing rock mass stability in goaf under complex conditions, the ability to know the differences in the stress release from the rock movement, propagation of cracks and other mechanical processes can be accomplished (Yu et al. (Abstract, Pg. 6975, 3rd paragraph, “(6) As a result of the action of water, etc.”).

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 103226732), Zhang et al. (CN 105137031), Zhou et al. (CN 108107185), Chang et al. (U.S PGpub 20210102458), Liu et al. (CN 101029506), Lei et al. (CN 105866855) in view of Du et al. (CN 108922293) (from IDS dated 8/11/19).

With respect to claim 5, the combination of Deng et al., Zhang et al., Zhou et al., Chang et al., Liu et al. and Lei et al. discloses the method of claim 3 above.
While the combination of Deng et al., Zhang et al., Zhou et al., Chang et al., Liu et al. and Lei et al. teaches having a plurality of models within an experimental model of a stratum, Deng et al., Zhang et al., Zhou et al., Chang et al., Liu et al. and Lei et al. do not explicitly disclose “wherein the models A, B, C and D are fabricated using a hollow cube steel plate enclosing structure without a top cover and a bottom cover as a template; after the fabrication is completed and a desired design strength is achieved, the hollow cube steel plate enclosing structure is removed so that the ponding goaf can be detected”
th paragraph, “The multifunctional simulation frame, etc.”, Pg. 3, 6th paragraph, “The bottom plate of the simulation experiment platform, etc.”)];
Deng et al., Zhang et al., Zhou et al., Chang et al., Liu et al., Lei et al. and Du et al. are analogous art because they are from the same field endeavor of analyzing the formation of a mine.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Deng et al., Zhang et al., Zhou et al., Chang et al., Liu et al. Lei et al. of having a plurality of models within an experimental model of a stratum by incorporating wherein the models A, B, C and D are fabricated using a hollow cube steel plate enclosing structure without a top cover and a bottom cover as a template; after the fabrication is completed and a desired design strength is achieved, the hollow cube steel plate enclosing structure is removed so that the ponding goaf can be detected as taught by Du et al. for the purpose of providing an in-situ simulation that is capable of realizing coal seam mining.
The motivation for doing so would have been because Du et al. teaches that by providing an in-situ simulation that is capable of realizing coal seam mining, the ability to reduce the intensity of workers, while achieving precision within the simulation process can be accomplished (Du et al. (Pg. 1, 3rd – 4th paragraph, “The prior art uses the oil chamber, etc.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Mou et al. (CN 103256073) is a coal mine underground impact mine pressure partition grading prediction method predicting comprehensive fault, coal bed obliquity change, coal, layer or thickness change in a region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147